Citation Nr: 1020915	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
gastrointestinal disorder, and if so whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In January 2008, the Veteran appeared at the Chicago RO and 
testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  In 
February 2008, the Board remanded this claim for additional 
development.  The Board is satisfied that there was 
substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  The case has been returned to 
the Board and is ready for further review.  


FINDINGS OF FACT

1.  In June 2002, RO denied service connection for a 
gastrointestinal disorder.  The Veteran did not timely appeal 
the decision.

2.  The evidence received since the RO's final denial of 
service connection for a gastrointestinal disorder in June 
2002 relates to an unestablished fact necessary to 
substantiate the claim and creates a reasonable possibility 
of substantiating the claim.

3.  The Veteran's gastrointestinal disorder is related to his 
military service.  




CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied service connection 
for a gastrointestinal disorder is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received since the 
October 2004 decision and the claim for service connection 
for a gastrointestinal disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002).

3.  The criteria for service connection for a 
gastrointestinal disorder have been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the VCAA notice requirements for a new and material 
evidence claim, pursuant to Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006), given the favorable outcome on 
the claim to reopen, no conceivable prejudice to the Veteran 
could result from reopening the claim.  Inasmuch as the 
determination below constitutes a full grant of that claim, 
as well as the claim for service connection, there is no 
reason to belabor the impact of the VCAA on this matter, 
since any error is harmless. 

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the RO's 
actions, the Board must make an independent determination on 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionm4akers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Multiple medical diagnoses that differ from the claimed 
condition do not necessarily represent a separate claim, and 
what constitutes a claim cannot be limited by a lay Veteran's 
assertion of his condition in his application, but must be 
construed based on the reasonable expectations of the non- 
expert, claimant and the evidence developed in processing the 
claim.  Clemons v. Shinseki, 23 Vet. App. 1 (200).  The 
Veteran is claiming service connection for gastrointestinal 
disability regardless of how the disability is diagnosed.  
Hence, with regard to the reopened claim, VA must consider 
service connection for a disability manifested by 
gastrointestinal symptoms, regardless of how it is diagnosed.  
Clemons, supra.

Service connection for a gastrointestinal disorder was denied 
by the RO in June 2002.  The Veteran was informed of that 
determination that same month, and his notice of disagreement 
was untimely.  That decision is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 3.104 (2009).  However, if new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108 (West 2002).

In June 2002, the RO denied service connection for a 
gastrointestinal disorder.  The RO considered the Veteran's 
service treatment records which showed that a Medical Board 
examination showed ulcer, LOD, no, EPS.  It was noted on the 
report that the Veteran was not qualified for service and 
separation was recommended.  Private records dated beginning 
in 2000 showed treatment for duodenal ulcer and esophogitis.   
The RO found that the disorder pre-existed service with no 
aggravation during the short period of service.  

Evidence submitted since the last final denial by the RO in 
June 2002 consists of private medical records, a VA 
examination report and hearing testimony from the Veteran and 
his wife.  The evidence is new in that it was not previously 
of record.  While some of this evidence is cumulative, 
duplicative, or otherwise immaterial, there is also evidence 
submitted that is material, and sufficient to reopen the 
Veteran's claim.  That is, there is evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
Specifically, in this regard, the Veteran was examined by VA 
in July 2000, and GERD and duodenal ulcer secondary to H. 
pylori last active ten years ago were diagnosed.  The 
examiner opined that it was less likely than not that GERD 
was incurred in service or aggravated by service.  It was 
noted that his GERD symptoms commenced years after discharge.  
However, the examiner went on to state that the duodenal 
ulcer was not present at induction or prior to induction, but 
the preponderance of the evidence indicates that the Veteran 
developed a bleeding ulcer during service.  He reported that 
although the hospital records of treatment in service were 
not found, the discharge examination lists ulcer and ulcer 
was the basis for early discharge.  This evidence is new and 
material to the Veteran's claim, because it provides a 
diagnosis of gastrointestinal disorders and relates one to 
having been incurred in service, something that was not 
established in the prior denial.  Thus, the Board finds that 
new and material evidence has been presented, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the Veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, Veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions," Id. at (b)(1).



The Veteran's service medical records show that on his pre-
induction examination report in July 1968, his abdomen and 
viscera were normal.  On his April 1969 Medical Board 
examination, ulcer, line of duty, no, existed prior to 
service, was noted.  There is also an undated profile record 
showing peptic esophagitis and separation was recommended.  
The Veteran was separated from service by reason of a voided 
induction. 

Private medical records show that the Veteran was admitted in 
May 2000 for three episodes of melana and be was found to be 
Helicobacter pylori positive.  Gastrointestinal hemorrhage 
secondary to duodenal ulcer and esophagitis was diagnosed.  
Treatment for gastrointestinal complaints continued in 2002 
and 2003 with the prescribing of gastrointestinal medication.  

The Veteran was examined by VA in July 2009.  The claims file 
was reviewed.  The examiner stated that the Veteran was 
discharged after treatment in the Army for an ulcer and that 
after service he was treated by various doctors.  It was 
noted that his last documented ulcer was 10 years prior.  The 
Veteran was examined and GERD and duodenal ulcer secondary to 
H. pylori last active ten years ago was diagnosed.  The 
examiner opined that it was less likely than not that GERD 
was incurred in service or aggravated by service.  It was 
noted that his GERD symptoms commenced years after discharge.  
The examiner went on to state that the duodenal ulcer was not 
present at induction or prior to induction, but the 
preponderance of the evidence indicates that the Veteran 
developed a bleeding ulcer during service.  He reported that 
although the hospital records of treatment in service were 
not found, the discharge examination lists ulcer and ulcer 
was the basis for early discharge.  

At the time of service entry, there is a presumption that the 
Veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a right knee disorder on objective 
examination. The examination was negative.  Thus, the Veteran 
is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition. 38 U.S.C.A. § 1153. Wagner v. 
Principi, 370 F.3d 1089 (2004).  

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness. " 
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The 
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.

In this case, the service treatment records record did not 
record a history of a gastrointestinal disorder.  There is a 
notation of existed prior to service only.   The Board finds 
that the medical records are not competent evidence that a 
gastrointestinal disorder clearly and unmistakably preexisted 
service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

As VAOPGCPREC 3-03 (July 16, 2003), has established that 
there are two steps to rebut the presumption of soundness at 
entry.  First, there must be clear and unmistakable evidence 
that a defect or injury preexisted service.  Second, there 
must be clear and unmistakable evidence that the defect or 
injury was not aggravated during service.  If both prongs are 
not met, the presumption of soundness at entry is not 
rebutted.  Since the first prong is not met, the Boar
Must conclude that the presumption of soundness has not been 
rebutted in this case.  

Having determined that the presumption of soundness has not 
been rebutted in this matter, the Board will now consider 
whether the evidence otherwise permits the establishment of 
service connection on a direct basis.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  
Further, a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board is not bound to accept 
any opinion (from a VA examiner, private physician, or other 
source) concerning the merits of a claim.  Hayes v. Brown, 5 
Vet. App. 60 (1993).  Rather, it has a duty to assess the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).   
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Here the evidence supports a finding that service connection 
on a direct basis is warranted.  The Veteran is competent to 
attest to experiencing continuing gastrointestinal complaints 
during and after service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Further, the opinion of the VA 
medical examiner has high probative value and it links the 
Veteran's diagnosed ulcer disease with service.  The opinion 
was based upon review of the claims file and a physical 
examination, is supported by rationale and is uncontradicted 
in the record.  Thus, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, 
service connection for a gastrointestinal disorder is 
warranted.  




ORDER

The appeal to reopen a claim of service connection for a 
gastrointestinal disorder is granted.

Service connection for a gastrointestinal disorder is 
granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


